           Case 2:20-cv-01218-RAJ-MAT Document 121 Filed 11/04/20 Page 1 of 3




 1                                                        THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8

 9   VICKY CORNELL, individually, and in              No. 2:20-cv-01218−RAJ−MAT
     her capacity as the Personal Representative
10   of the Estate of Christopher John Cornell       STIPULATED MOTION AND [PROPOSED]
     a/k/a Chris Cornell,                            ORDER GRANTING MOTION FOR LEAVE
11                                                   TO AMEND COMPLAINT
                            Plaintiffs,
12                                                   NOTE FOR MOTION CALENDAR:
     v.                                              NOVEMBER 4, 2020
13
     SOUNDGARDEN, a purported
14   Washington General Partnership, KIM A.
     THAYIL, MATT D. CAMERON,
15   HUNTER BENEDICT SHEPHERD, RIT
     VENERUS and CAL FINANCIAL
16   GROUP, Inc.,
17                          Defendants.
18

19           Pursuant to Federal Rule of Civil Procedure 15(a)(2) and LCR 15, the Parties to the
20   above-captioned action stipulate that Plaintiffs shall have leave to file an amended complaint as
21   reflected in Exhibits 1 and 2 attached hereto. Further to LCR 15, Exhibit 1 is Plaintiffs’
22   proposed amended complaint, redlined to reflect changes from the complaint currently of record
23   (Dkt. No. 1). Exhibit 2 is a clean copy of the amended complaint, which Plaintiffs seek leave to
24   file. The Parties further stipulate that responses to the amended complaint will be due fourteen
25   (14) days after Plaintiffs file the amended complaint, following entry of the Court’s Order on this
26   stipulation.

      STIPULATED MOTION AND ORDER                                               Perkins Coie LLP
      (No. 2:20−cv−01218−RAJ−MAT) –1                                     1201 Third Avenue, Suite 4900
                                                                           Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
                                                                              Fax: 206.359.9000
          Case 2:20-cv-01218-RAJ-MAT Document 121 Filed 11/04/20 Page 2 of 3




 1
     IT IS SO ORDERED:
 2
            DATED this _____ day of _____________, 2020.
 3

 4
                                                 The Honorable Richard A. Jones
 5

 6

 7   Presented by:

 8
      By: s/ William C. Rava                      By: s/ Paul H. Beattie
 9        William C. Rava #29948                      Paul H. Beattie
          Alison R. Caditz #51530                     Gravis Law
10        Perkins Coie LLP                            7920 SE Stellar Way
          1201 Third Avenue, Suite 4900               Snoqualmie, WA 98065
11        Seattle, WA 98101-3099                      Telephone: 206.696.9095
          Telephone: 206.359.8000                     Email: pbeattie@gravislaw.com
12        Email: WRava@perkinscoie.com
          Email: ACaditz@perkinscoie.com             Gabriel G. Gregg
13                                                   Matthew H. Poppe
          Martin D. Singer                           Rimon PC
14        David Binder Jonelis                       800 Oak Grove Ave, Suite 250
          Lavely & Singer                            Menlo Park, CA 94025
15        2049 Century Park East, Suite 2400         Telephone: 408.669.5354
          Los Angeles, CA 90067                      Email: gabriel.gregg@rimonlaw.com
16        Telephone: 310.556.3501                    Email: Matthew.Poppe@rimonlaw.com
          Email: mdsinger@lavelysinger.com
17        Email: djonelis@lavelysinger.com           Attorneys for Soundgarden Defendants

18        James George Sammataro
          Pryor Cashman LLP
19        201 South Biscayne Blvd., Suite 2700
          Miami, FL 33131
20        Telephone: 786.582.3010
          Email: jsammataro@pryorcashman.com
21
          Attorneys for Plaintiffs
22

23

24

25

26

      STIPULATED MOTION AND ORDER                                     Perkins Coie LLP
      (No. 2:20−cv−01218−RAJ−MAT)–2                             1201 Third Avenue, Suite 4900
                                                                  Seattle, WA 98101-3099
                                                                    Phone: 206.359.8000
                                                                     Fax: 206.359.9000
        Case 2:20-cv-01218-RAJ-MAT Document 121 Filed 11/04/20 Page 3 of 3




 1
                                          By: s/ Eliot M. Harris
 2                                            Eliot M. Harris
                                              Jessica Marie Cox
 3                                            Williams Kastner
                                              Two Union Square
 4                                            601 Union Street, Suite 4100
                                              Seattle, WA 98101
 5                                            Telephone: 206.628.6600
                                              Email: eharris@williamskastner.com
 6                                            Email: jcox@williamskastner.com
 7
                                             Attorneys for Financial Defendants
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATED MOTION AND ORDER                               Perkins Coie LLP
     (No. 2:20−cv−01218−RAJ−MAT)–3                       1201 Third Avenue, Suite 4900
                                                           Seattle, WA 98101-3099
                                                             Phone: 206.359.8000
                                                              Fax: 206.359.9000
